Citation Nr: 1738413	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  12-16 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for pes planus.

2. Entitlement to service connection for bilateral knee disabilities, to include as secondary to pes planus.

3. Entitlement to service connection for bilateral ankle disabilities, to include as secondary to pes planus.


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel



INTRODUCTION

The Veteran served on active duty from November 1978 to May 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2011 and June 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board remanded these matters in November 2014 and January 2017 for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. The Veteran's pes planus was noted on his entrance examination and his condition did not worsen beyond the normal progression of the disability during service.

2. The Veteran's left knee osteoarthritis did not manifest during or within one year of separation from service and is not otherwise related to service.

3. The Veteran's right knee arthralgia did not manifest during service and is not otherwise related to service.

4. The Veteran's right ankle bursitis and osteoarthritis did not manifest during service or within one year of separation from service and are not otherwise related to service.

5.  The Veteran's left ankle arthralgia did not manifest during service and is not otherwise related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for pes planus have not been met.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137, 1153, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(c), 3.306 (2016).

2. The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3. The criteria for service connection for a bilateral ankle disability have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran's current diagnoses include arthritis.  Arthritis is considered a "chronic disease" listed under 38 C.F.R. 3.309(a) and therefore the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104 (a).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

A. Feet

The Veteran seeks service connection for pes planus or flat feet.  Service treatment records show that he was diagnosed with moderate pes planus on his entrance examination in February 1978.  Since he had pes planus upon entry to service, the question is whether his disability was aggravated by service.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable (obvious or manifest) evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  These provisions apply to only one situation: where the induction examination notes a preexisting condition that is alleged to have been aggravated.  Horn v. Shinseki, 25 Vet. App. 231, 238 (2012).

In this case, the service treatment records do not show complaint or treatment of the feet during service.  The Veteran was treated for a mild inversion sprain of the right ankle after stepping off the edge of a curb.  No other treatment to the lower extremities was indicated.  The May 1981 separation examination shows that the Veteran's feet were clinically normal.  Thus, there is no indication that the Veteran's pes planus worsened during service.

The Veteran was afforded a VA examination in September 2015.  The Veteran reported that he did not know that he had flat feet and that he had had foot pain for the last 20 years.  He indicated that he had worked mostly in construction since service.  X-rays showed mild to moderate degenerative changes in his feet, which the examiner said were contributing to his pain.  The examiner stated that the condition was mild, bilaterally.  In the opinion, the examiner stated that the pes planus existed prior to service and was not aggravated beyond its natural progression by an in-service event, injury, or illness.  The examiner noted that the entrance examination dated February 1978 showed moderate pes planus and that at separation, the examination showed normal feet.  The examiner found no documentation to support that his pes planus was aggravated beyond its normal progression during service.

The Board has considered the Veteran's lay statements indicating that he has had foot pain for years; however, he has not contended that his foot pain worsened during service.  Regardless, as a lay person without medical expertise, he does not have the necessary expertise to determine that his pes planus worsened beyond the normal progression of the disability during service.  Here, the Board finds probative the May 1981 separation examination, which shows normal feet, and the opinion from the September 2015 VA examiner, who found no indication that the Veteran's pes planus worsened during service.

In short, the evidence does not show that the Veteran's pes planus, noted as moderate at entrance to service, was aggravated during service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

B. Knees 

The Veteran seeks service connection for bilateral knee disabilities, to include as secondary to pes planus.  Since service connection for pes planus has been denied herein, service connection for bilateral knee disabilities as due to or aggravated by pes planus must also be denied.

Regarding direct service connection, the Board notes that service treatment records do not show injury or complaint of knee symptoms of either knee during service.  The May 1981 separation examination shows clinically normal knees.

February 2009 VA treatment records show complaint of knee pain, assessed as knee arthralgias.  The Veteran wore bilateral knee neoprene braces.  The computerized problem list shows a diagnosis of osteoarthritis of the knees as of September 2008.

X-rays taken in September 2010 show mild left knee osteoarthritis.  There is no x-ray evidence of arthritis of the right knee.  At most, there is a diagnosis of right knee arthralgia.

The Board observes that the Veteran was not provided with a VA examination for either knee.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, it is questionable whether the Veteran has a chronic disability of the right knee.  At most, treatment records document arthralgia of the right knee.  The Veteran has osteoarthritis of the left knee, which has been verified by x-ray.  However, there is no evidence that the Veteran had any symptoms of right knee arthralgia or left knee osteoarthritis during service as he was not treated for either knee during service and his knees were assessed as normal at separation from service.  Further, regarding the left knee, there is no indication that the arthritis manifested within one year of the Veteran's separation from service.  None of the available treatment records indicate a possible relationship between the current right knee arthralgia or left knee osteoarthritis and service.  Accordingly, the Board finds there is sufficient evidence to decide the claim and that a VA examination is not required.

The Board has considered all of the evidence but finds that service connection for the Veteran's right knee arthralgia and left knee osteoarthritis is not warranted on a direct or secondary basis.  The evidence does not show a relationship between service and either the right knee arthralgia or left knee osteoarthritis, and the left knee osteoarthritis did not manifest within one year of separation from service.  Further, service connection cannot be granted as secondary to pes planus since service connection for pes planus has been denied herein.  

In reaching this conclusion, the Board is cognizant of the Veteran's contention that his knee disabilities are related to service.  However, the Veteran lacks the appropriate medical training and expertise to provide such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  The Board finds the objective evidence cited above more probative than the Veteran's lay assertions.  
In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

C. Ankles

The Veteran seeks service connection for bilateral ankle disabilities, to include as secondary to pes planus.  Since service connection for pes planus has been denied herein, service connection for bilateral ankle disabilities as due to or aggravated by pes planus must also be denied.

Service treatment records do not show injury or complaint of symptoms related to the left ankle during service.  The Veteran was treated for a mild inversion sprain of the right ankle in April 1979.  No further treatment of the right ankle was indicated.  The May 1981 separation examination shows normal ankles.

February 2009 VA treatment records show complaint of bilateral ankle pain with a history of sprains and right ankle drawer symptoms.  The assessment was bilateral ankle arthralgia.  Records show a diagnosis of osteoarthritis of the right ankle as of September 2008.

The Veteran had a VA examination in April 2011 for the right ankle.  The Veteran reported that he sprained his right ankle during service and had a history of sprains and torn tendons.  He indicated that he was issued a brace in 2008 for instability.  The examiner found bony joint enlargement and deformity of both ankles.  The Veteran also had edema and drainage of the right ankle.  X-rays of the right ankle showed no significant abnormality.  The examiner diagnosed right ankle bursitis due to pes planus.  The examiner stated that the right ankle pain is not caused by or a result of the ankle sprain in 1979.  The examiner observed that the Veteran has not consistently complained nor sought treatment for his right ankle since that time.  The examiner further noted that the Veteran worked in labor positions for the ensuing 30 plus years which created stress on the feet and ankles.  The examiner pointed out that x-rays failed to show pathology of the osseous structure or any arthritic changes.  The examination showed pes planus with hallux valgus and angulation of the calcis which is likely to account for right ankle pain.  The Board observes that the examiner further stated that pes planus was not noted during the Veteran's active service so a nexus between the ankle sprain in 1979 and his current ankle pain could not be established.  However, while the examiner did not note that the Veteran had pes planus reported at entrance to service, as noted above, service connection for pes planus has been denied.  Thus, any relationship between the right ankle and pes planus is immaterial and the examiner's oversight on this matter is not prejudicial to the Veteran.

The Board notes that a VA examination was not provided for the left ankle.  However, treatment records show a diagnosis of left ankle arthralgia.  There is no x-ray evidence of arthritis.  Regardless, there is no indication of a possible relationship between the left ankle arthralgia and service as service treatment records are silent for complaints or treatment related to the left ankle.  Further, at separation from service, the left ankle was clinically normal.  None of the available treatment records indicate a possible relationship between the current left ankle arthralgia and service.  Accordingly, the Board finds there is sufficient evidence to decide the claim and that a VA examination of the left ankle is not required.

After reviewing all of the evidence, the Board finds that service connection for either ankle is not warranted on a direct or secondary basis.  The VA examiner found no relationship between the current right ankle bursitis and the ankle sprain in 1979.  The right ankle was normal at separation from service and the Veteran has not consistently complained nor sought treatment for his right ankle since that time.  The examiner stated that the examination showed pes planus with hallux valgus and angulation of the calcis which is likely to account for the right ankle pain.  Accordingly, without a relationship directly to service, service connection cannot be granted for the right ankle bursitis.  Additionally, there is no indication of right ankle osteoarthritis within one year of service discharge.  As noted above, service connection for pes planus has been denied; accordingly, service connection for the right ankle disability as due to or aggravated by pes planus must also be denied.

Regarding the left ankle, the evidence shows no relationship directly between the left ankle arthralgia and service.  The Veteran was not treated for left ankle complaints during service, his clinical examination of the left ankle was normal at separation from service, and treatment records dated subsequent to service do not indicate a relationship between the left ankle arthralgia and service.  As noted above, service connection for pes planus has been denied; accordingly, service connection for the left ankle disability as due to or aggravated by pes planus must also be denied.

In reaching this conclusion, the Board is cognizant of the Veteran's contention that his ankle disabilities are related to service.  However, the Veteran lacks the appropriate medical training and expertise to provide such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  The Board finds the objective evidence cited above more probative than the Veteran's lay assertions.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.



ORDER

Service connection for pes planus is denied. 

Service connection for bilateral knee disabilities is denied.

Service connection for bilateral ankle disabilities is denied.



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


